Citation Nr: 0838265	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1970 
to April 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

A transcript from the May 2005 videoconference hearing before 
Veterans Law Judge Michelle L. Kane is associated with the 
claims file.  See 38 U.S.C.A. § 7107(c) (West 2002).

In a March 2006 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an August 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the Board's decision for 
development in compliance with the Joint Motion.  A letter 
was sent to the veteran and his representative on September 
19, 2007 in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In a 
January 2008 letter, the veteran's representative requested a 
remand to obtain the veteran's Social Security Administration 
(SSA) records.  In a March 2008 decision, the Board remanded 
this appeal to the RO in order to obtain the veteran's SSA 
records.  After obtaining the records, the RO readjudicated 
the claim and the appeal is now back before the Board.


FINDING OF FACT

The evidence of record demonstrates that there is no 
persuasive diagnosis of post traumatic stress disorder 
(PTSD).




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of The 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

Here, in October 1992, July 2003, and March 2004 statements, 
and at the November 1992 RO hearing and May 2005 Board 
hearing the veteran alleged the following stressors:  1) in 
August 1971, he witnessed an incoming mortar attack on the 
mess hall where he worked and fellow soldiers died; 2) in 
September 1971, he was on guard duty at Bien Hoa, Fire Base 
Gibraltar, when he came under fire and was pinned in a bunker 
for a few days with fellow soldiers, some of whom were 
killed; and 3) he saw American soldiers push Vietnamese 
soldiers out of helicopters to their death.  He stated he was 
stationed at Bien Hoa, Long Binh, Saigon, Ben Que, Tuey Ha, 
Cam Ran Bay, and Fire Base Gibraltar.  He stated that after 
the mess hall incident, he would not go back to work there so 
he was assigned to combat duties such as guard duty.  

But even if the veteran's stressors were verified, service 
connection is not warranted for PTSD because there is no 
diagnosis in accordance with the DSM-IV criteria.  38 C.F.R. 
§§ 3.304(f), 4.125(a).  The veteran's service treatment 
records were silent regarding PTSD.  VA medical records from 
1977 and 1979 diagnosed depressive reaction.  The veteran was 
admitted to an alcohol treatment program.  VA records from 
1980 to 1989 and from 1994 to 2000 assessed alcohol 
dependence, cocaine addiction, mixed substance abuse, 
polysubstance abuse, and probable personality disorder with 
anxiety.  In May 2002 and May 2003 VA records, the veteran 
reported Vietnam flashbacks.  The assessments were PTSD, 
depressive disorder, and alcohol dependence.  An August 2003 
VA PTSD examination was conducted.  The veteran reported 
various stressors.  The examiner reviewed the claims file, 
examined the veteran, and diagnosed polysubstance abuse.  
2004 VA records noted a history of PTSD.  The impressions 
were rule out PTSD and PTSD.  A July 2004 VA PTSD examination 
was conducted.  After review of the claims file to include 
the veteran's alleged stressors, appropriate testing, and a 
mental status evaluation, the examiner concluded that there 
was no diagnosis of PTSD.  The examiner diagnosed 
polysubstance abuse by history and provisional alcohol 
induced mood disorder.  The examiner noted that it was more 
probable that the veteran's history of substance abuse had 
induced a mood or anxiety disorder unrelated to his military 
experience.  VA records from 2007 through 2008 assessed a 
history of a PTSD diagnosis, rule out PTSD, and questionable 
PTSD.

Thus, the evidence demonstrates various diagnoses of a 
history of PTSD, rule out PTSD, and questionable PTSD.  
Several VA medical records assessed PTSD, but did not do so 
in accordance with the DSM-IV criteria.  38 C.F.R. 
§§ 3.304(f), 4.125(a).  For example, several of the more 
recent VA records indicate the veteran "tells" the examiner 
he has PTSD according to the VA mental health clinic, but the 
psychiatry notes indicate PTSD needs to be ruled-out.  Also, 
as the July 2004 VA examiner noted, although a "brief 
evaluation" with a medical resident in May 2003 yielded 
diagnosis of PTSD, the comprehensive VA examination conducted 
in August 2003 did not substantiate this conclusion nor did 
the medical staff who monitored and treated the veteran as a 
psychiatric inpatient in April 2004. 

Regardless of the fact that some VA records show a diagnosis 
of PTSD, without any discussion of the DSM-IV criteria for 
such a diagnosis, the fact is that the conclusions of the VA 
examiners in 2003 and 2004 that the veteran does not have 
PTSD are simply of more probative value.  The VA examiners 
extensively reviewed the claims file, conducted appropriate 
testing, examined the veteran, and concluded that the 
appropriate diagnosis was not PTSD.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination 
of the patient, the knowledge and skill in analyzing the 
data, and the medical conclusion reached).  Rather, the 
examiners diagnosed polysubstance abuse and an unrelated mood 
disorder which was more probably related to a history of 
substance abuse.  There is, therefore, no persuasive 
diagnosis of PTSD for VA purposes.  Accordingly, service 
connection for PTSD is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Veterans Claims Assistance Act

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claim, a June 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because service 
connection is denied herein and thus any questions regarding 
the appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and some SSA records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The SSA 
indicated that the medical records from the veteran's prior 
claim have been destroyed.  VA contacted the U.S. Army and 
Joint Services Records Research Center to attempt to verify 
the veteran's alleged stressors about which he provided 
sufficient information.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


